IN THE UNITED STATES DISTRICT COURT ....
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION ~ $0. BISTL OF GA

THE UNITED STATES OF AMERICA,
Plaintiff,
4:18CR230

Vv.

MIGUEL ANTONIO BAKER,

Defendant.

ORDER

Counsel in the above-captioned case have advised the Court
that all pretrial motions have been complied with and/or that all
matters raised in the parties’ motions have been resolved by
agreement. Therefore, a hearing in this case is deemed

unnecessary. All motions are dismissed.

SO ORDERED, this SH day of July, 2019.

[Lubador Z las

CHRISTOPHER L.
UNITED STATES 2 ee JUDGE
SOUTHERN DISTRICT OF GEORGIA
